     Case 1:19-cv-00566-NONE-SKO Document 36 Filed 10/20/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN SANTIAGO,                                 Case No. 1:19-cv-00566-NONE-SKO (PC)

12                        Plaintiff,
                                                       ORDER SETTING SETTLEMENT
13           v.                                        CONFERENCE

14    J. CALDWELL, et al.,                             Date: January 28, 2021
                                                       Time: 1:00 p.m.
15                        Defendants.
16

17          The Court finds that this matter will benefit from a settlement conference. Therefore, this

18   matter will be referred to Magistrate Judge Erica P. Grosjean to conduct a settlement conference.

19   Per the parties’ Joint Statement Regarding Proposed Settlement Conference Dates, the parties are
20   available on January 28, 2021. (See Doc. 35.)

21          Accordingly, the Court ORDERS:

22          1. This case is set for a settlement conference before Magistrate Judge Erica P. Grosjean

23                on January 28, 2021, at 1:00 p.m.

24          2. If any party believes that a settlement conference would be futile, that party shall

25                contact the court no later than 72 hours prior to the conference.

26          3. In light of the COVID-19 pandemic, the conference will be held remotely via Zoom
27                videoconferencing. Prior to the conference, the parties’ counsel shall contact Judge

28                Grosjean’s Courtroom Deputy at (559) 499-5962 or mrooney@caed.uscourts.gov to
     Case 1:19-cv-00566-NONE-SKO Document 36 Filed 10/20/20 Page 2 of 3


 1            obtain the Zoom meeting information.

 2         4. Each party or a representative with full authority to negotiate and enter into a binding

 3            settlement agreement shall participate in the conference. The failure of any counsel,

 4            party, or authorized person subject to this order to participate in the conference may

 5            result in the imposition of sanctions.

 6         5. Participants in the conference must be prepared to discuss the claims, defenses, and

 7            damages.

 8         6. At least five days prior to the conference, the parties shall submit confidential

 9            settlement conference statements in Word format to Judge Grosjean’s chambers by
10            emailing them to epgorders@caed.uscourts.gov. Once the parties have submitted their

11            statements, they shall file a “Notice of Submission of Confidential Settlement

12            Conference Statement” with the court. The confidential settlement conference

13            statements themselves should not be filed with the court nor served on the opposing

14            party.

15         7. The confidential settlement conference statements should include:

16            a. A brief summary of the facts of the case;

17            b. A brief summary of the claims and defenses of the case, including the statutory,

18                constitutional, or other grounds upon which the claims are founded;

19            c. A forthright discussion of the strengths and weakness of the case and an evaluation
20                of the likelihood of prevailing on the claims or defenses, from the party’s

21                perspective, and a description of the major issues in dispute;

22            d. An estimate of the party’s expected costs and time to be expended for further

23                discovery, pretrial matters, and trial;

24            e. A summary of past settlement discussions, if any; a statement of the party’s

25                current position on settlement, including the amount the party would offer and

26                accept to settle (in specific dollar amounts); and a statement of the party’s
27                expectations for settlement discussions;

28            f. A list of the individuals who will be attending the conference on the party’s behalf,

                                                       2
     Case 1:19-cv-00566-NONE-SKO Document 36 Filed 10/20/20 Page 3 of 3


 1               including names and, if appropriate, titles; and,

 2            g. If a party intends to discuss the settlement of any other actions or claims not raised

 3               in this suit, a brief description of each action or claim, including case number(s), as

 4               applicable.

 5
     IT IS SO ORDERED.
 6

 7   Dated:   October 20, 2020                                  /s/   Sheila K. Oberto             .
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                     3
